DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-4, claim 1 recites that the mask comprises a filtration layer and two fibrous layers, wherein the diameter of the fibers of the fibrous layer are greater than the diameter of the fibers of the filtration layer (emphasis added).  Although the claim recites two fibrous layers, the claim is referencing the diameter of “the” fibrous layer.  It is unclear if the claimed diameter is directed to a single fibrous layer or both fibrous layers.  Additionally, if referencing a single fibrous layer, it is unclear which fibrous layer is being referenced.
Additionally, claims 2 and 4 each reference “the” fibrous layer.  It is unclear if the claims are directed to a single fibrous layer or both fibrous layers.  Additionally, if referencing a single fibrous layer, it is unclear which fibrous layer is being referenced.
Additionally, claim 4 recites that the fibrous layer is a fibrous film or membrane comprises (sic) polytetrafluoroethylene, polyvinylidene chloride, polyethylene, polypropylene or electrostatic spun fiber.  It is unclear if the polymers and spun fiber recited are only referencing the membrane or are referencing materials for both the fibrous film and the membrane.
Additionally, claim 4 is dependent from claim 2, which recites that the fibrous layer is made of or comprises the claimed non-woven fabrics.  Claims in dependent form shall be construed to include all the limitations of the claim incorporated by reference into the dependent claim.  MPEP 608.01(i).  As set forth above, it is unclear what fibrous layer is being referenced.  However, if claim 4 is referencing the same fibrous layer as recited in claim 2, it is unclear how claim 4 is consistent with claim 2, as claim 4 recites various polymers and structures separate from those recited in claim 2.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Pub. No. 2016/0015098 to Conlon, as evidenced by USPN 5,178,931 to Perkins.
Regarding claims 1-4, Conlon teaches a facemask having one or more nanofiber layers, comprising an inner layer comprising non-woven fiber material, a middle layer disposed on the inner layer and comprising a nanofiber material, and an outer layer disposed on the middle layer and comprising nonwoven fiber material, and two ear loops (Conlon, Abstract, paragraph 0039).  Conlon teaches that the outer layer may include a hydrophobic outer layer or spunbond polypropylene material (Id., paragraphs 0034, 0041, 0081, 0110).  Conlon teaches that the nanofiber layer is hydrophilic and draws moisture away from the first or inner layer forming a gradient between first and third layers (Id., paragraph 0082). Note that such a structure entails that the inner layer is hydrophilic.  Conlon teaches that the nanofibers include electrospun fibers having an exemplary range from about 40 to about 200 nm or from about 10 to about 100 nm (Id., paragraphs 0070-0072, 0075).  Conlon teaches that the facemask may be formed from a single layer or multiple layers of material or a composite of multiple layers joined to form a multilayer laminate by various methods (Id., paragraph 0105), wherein one composite material suitable for use is a spunbond/meltblown/spunbond laminate (Id., paragraph 0106).  Conlon teaches that the facemask comprises one or more layers of spun bound polypropylene, cellulose material, meltblown polypropylene, and spun bound high or low density polyethylene (Id., paragraph 0109).  

	Regarding the diameter of the fibers of the nanofiber layer and the fibrous layer, Conlon teaches that the nanofibers include electrospun fibers having an exemplary range from about 40 to about 200 nm or from about 10 to about 100 nm.  Additionally, Conlon teaches that the nanofiber material has a diameter comprising at least about 150 times small than the diameter of each fiber of nonwoven fiber material (Conlon, claim 4).  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
	Alternatively, Conlon teaches that examples of composite material suitable for the invention include those described in Perkins (Conlon, paragraph 0106).  Perkins teaches a three-layer nonwoven laminiferous structure including first and third nonwoven webs having an average filament diameter in excess of about 7 micrometers, and a second nonwoven web consisting of microfibers having an average diameter of from about 0.1 to about 10 micrometers (Perkins, Abstract).  

Claim Rejections - 35 USC § 103
Claims 1-4 are rejected under 35 U.S.C. 103 as obvious over Conlon.
Regarding claims 1-4, Conlon appears to anticipate the claimed invention.  In the event it is shown that Conlon does not disclose the claimed invention with sufficient specificity, the invention is obvious because Conlon discloses the claimed constituents and discloses that they may be used alternatively or in combination.    
Regarding the claimed diameters of the fibers, as set forth above, Conlon appears to teach the claimed diameters.  Alternatively, Conlon teaches that the nanofiber layer allows for reduced airflow resistance and thereby reduced deflection of inhaled or exhaled air and associated particles, which enhances filtration efficiency for airborne particles that pass through the mask (Conlon, paragraphs 0034-0036).  Conlon teaches that the nanofibers include electrospun fibers having an exemplary range from about 40 to about 200 nm or from about 10 to about 100 nm.  Additionally, Conlon teaches that the nanofiber material has a diameter comprising at least about 150 times small than the diameter of each fiber of nonwoven fiber material (Conlon, claim 4).  Therefore, regarding the diameters of the fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the facemask of Conlon, and adjusting and varying the diameters of the nanofibers and fibers in the inner and/or outer layer, such as within the claimed ranges, motivated by the desire of forming a conventional facemask based on the totality of the teachings of the prior art.
Regarding the claimed fibrous layer being a hydrophilic layer, Conlon appears to teach such a structure.  Alternatively, Conlon teaches that a highly hydrophilic nanofiber layer may be used to draw moisture in towards a subsequent layer in order to draw moisture away from the wearer’s face and/or to draw potentially infectious moisture droplets towards an anti-microbial layer where the pathogen would be neutralized (Conlon, paragraph 0080).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the facemask of Conlon, wherein the inner nonwoven layer is hydrophilic, motivated by the desire of forming a conventional facemask having increased predictably comfort by drawing moisture and potentially infectious moisture droplets away from the wearer’s face.
Claims 1-4 are rejected under 35 U.S.C. 103 as obvious over US Pub. No. 2016/0015098 to Conlon in view of USPN 5,178,931 to Perkins.
Regarding claims 1-4, Conlon appears to anticipate the claimed invention.  Alternatively, Conlon teaches that examples of composite material suitable for the invention include those described in Perkins (Conlon, paragraph 0106).  Perkins teaches a three-layer nonwoven laminiferous structure including first and third nonwoven webs having an average filament diameter in excess of about 7 micrometers, and a second nonwoven web consisting of microfibers having an average diameter of from about 0.1 to about 10 micrometers (Perkins, Abstract).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the facemask of Conlon, and adjusting and varying the diameters of the nanofibers and fibers in the inner and/or outer layer, such as within the claimed ranges, as taught by Perkins, motivated by the desire of forming a conventional facemask based on the totality of the teachings of the prior art combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/            Primary Examiner, Art Unit 1786